J-A25024-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.D., A MINOR                      IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA


APPEAL OF: D.D.
                                                              No. 493 EDA 2013


            Appeal from the Dispositional Order of January 18, 2013
                In the Court of Common Pleas of Monroe County
               Juvenile Division at No.: CP-45-JV-0000312-2012


BEFORE: DONOHUE, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                               FILED NOVEMBER 07, 2014

       D.D., a minor, appeals the juvenile court’s January 18, 2013

dispositional order, which the court entered after D.D. was adjudicated

delinquent of rape of a child, aggravated indecent assault, and two counts of

indecent assault.1 For the reasons that follow, we remand this case to the

juvenile court.

       The juvenile court summarized the facts that were presented at D.D.’s

delinquency adjudication hearing as follows:

       [D.D.] and the victim, D.A., are cousins by blood, though they
       share only a grandfather. On December 10, 2012, [D.D.], then
       fifteen, and D.A., then eleven, took separate school buses to the
       same bus stop near their grandfather’s house at the end of [the]
       school day.     Shortly after they each arrived home, E.D.
       (“Grandmother”),     [D.D.’s]   step-grandmother     and   D.A.’s
____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
1
     18 Pa.C.S.        §§    3121(c),    3125(a)(1),    and    3126(a)(1)   and   (7),
respectively.
J-A25024-14


     grandmother, left for work, leaving [D.D.] and D.A. home alone.
     D.A. credibly testified that, after her grandmother left, she was
     alone in her bedroom when [D.D.] entered. At that point, [D.D.]
     pushed D.A. on the bed, pulled her pants and underwear down,
     pulled down his own pants and underwear, and “put his private
     parts in [D.A.’s] private parts.” D.A. testified as follows:

       Q.       When you say he put his private parts in your
                private parts, is that his front private or back
                private?

       A.       Front.

       Q.       Is that where a boy pees from?

       A.       Yeah.

       Q.       And you said he put his front private in your
                private?

       A.       Yeah.

       Q.       Was that your front private or your back private
                part?

       A.       My front private part.

     At no time did D.A. consent to any of these acts.

     [D.D.’s] actions cause D.A. to experience tremendous pain and
     to bleed, staining the bed sheet. The next day, D.A. wrote a
     note to her grandmother explaining what [D.D.] did to her. D.A.
     also told her guidance counselor at school, and she underwent a
     medical examination at the Children’s Advocacy Center (“CAC”)
     in Scranton.

     Sandra Febero, a nurse practitioner at the CAC, conducted the
     examination of D.A. on December 12, 2012, three days after the
     incident. During the course of the examination, Ms. Febero
     discovered [that] D.A. had a compete transection of her hymen
     that was “quite fresh and very uncomfortable for [D.A.].” Ms.
     Febero further credibly testified that D.A. had indicated to her
     that the injury occurred when a “male approximately 15 years of
     age had put his penis into her vaginal area causing her pain and
     causing her to have bleeding.” Ms. Febero observed remnants of
     “old blood,” which she attributed to the transection. She also
     observed a separate bloody discharge, which she initially


                                   -2-
J-A25024-14


     believed to be related to D.A.’s menstrual cycle; however, Ms.
     Febero later learned from D.A. that D.A.’s last menstrual cycle
     ended ten days before the examination and seven days before
     the incident.     [Grandmother] confirmed that D.A.’s last
     menstrual cycle had ended before December 10.

     Grandmother’s testimony further corroborated D.A.’s version of
     events. Grandmother, who had been sequestered during D.A.’s
     testimony, credibly testified that D.A had told her that [D.D.]
     had pushed D.A. on the bed and pulled down D.A.’s pants.
     Grandmother also confirmed that D.A. [] had written her a note
     describing the events that occurred on December 10.

     D.A.’s guidance counselor, Jennifer Borzio, confirmed D.A.’s
     account. Ms. Borzio who was also sequestered during D.A.’s
     testimony, indicated [that] D.A. had told her that, after
     [Grandmother] left for work on December 10, [D.D.] entered
     D.A.’s room, forced her onto the bed, took off her pants and
     underwear, took of his pants and underwear, “got on top of her
     and that his privates went into her privates.” Ms. Borzio testified
     further [that] D.A. told her that D.A. had told [D.D.] “no” and
     that she had bled and was hurt as a result of [D.D.’s] actions.

     [D.D.] offered an alternative version of events, testifying that
     shortly after he went back to the bus stop to retrieve his 10-
     year-old sister, [B.], and returned to his grandfather’s house, he
     heard D.A. crying in her room. [D.D.] further testified that he
     initially told D.A. to be quiet, but he eventually went to D.A.’s
     room to see what was wrong. After being required to apply
     significant force to get the door open, [D.D.] continued, he
     discovered D.A. sitting on her bed crying. [D.D.] testified that
     he asked D.A. what was wrong, and she replied that she had
     menstruated. As a result, [D.D.] testified, there was a large
     bloodstain on the bed sheet that required the sheets to be
     removed from the bed and placed in the washing machine.

Juvenile Court Opinion (“J.C.O.”), 4/8/2013, at 5-8 (citations to notes of

testimony omitted).

     At the conclusion of the hearing, the juvenile court adjudicated D.D.

delinquent of the acts set forth above. On January 18, 2013, the juvenile

court held a dispositional hearing, at the conclusion of which the court

                                    -3-
J-A25024-14



ordered D.D. to be placed at the Northwestern Academy Secure, to be

transferred when it was deemed to be appropriate to the SET program,

which is Northwestern Academy’s sexual offender treatment program.

Additionally, D.D. was classified as a “juvenile offender” for purposes of the

Sex Offender Registration and Notification Act (“SORNA”), 42 Pa.C.S. §

9799.12 (definitions), and was ordered to comply with SORNA’s reporting

and registration requirements for the remainder of his life pursuant to 42

Pa.C.S. § 9799.15(a)(4). D.D. did not file post-dispositional motions.

      On February 4, 2013, D.D. filed a notice of appeal. In response, the

juvenile court directed D.D. to file a concise statement of errors complained

of on appeal. On March 18, 2013, D.D. filed a concise statement. In the

statement, D.D. alleged, inter alia, that SORNA as it applied to juveniles was

unconstitutional, an issue that D.D. had not raised previously before the

juvenile court either during the dispositional hearing or in a post-

dispositional motion. On April 8, 2013, the juvenile court issued an opinion

pursuant to Pa.R.A.P. 1925(a). Regarding D.D.’s constitutional challenge to

SORNA, the juvenile court deemed the issue to be waived, because D.D. was

raising the issue for the first time in his concise statement.           J.C.O.,

4/8/2013, at 3-4.

      When the case proceeded to this Court, D.D. failed to file a timely

brief, and the case was dismissed.    D.D. then obtained new counsel, who

petitioned this Court to reinstate D.D.’s appeal. On November 19, 2013, this

Court granted D.D.’s petition, and reinstated the appeal.

                                     -4-
J-A25024-14



      Shortly thereafter, the Court of Common Pleas of Monroe County

issued an opinion in five other juvenile cases declaring the application of

SORNA to juveniles to be unconstitutional. See In Re BB, et al., No. 248

JUV 2012 et. al. (C.P. Monroe Cty, Jan. 16, 2014) (Worthington, P.J.).

Similarly, the juvenile court judge that presided over D.D.’s case, relying

upon Judge Worthington’s opinion, declared SORNA to be unconstitutional in

another separate case. See In Re R.M.J., No. 190 JUV 2013 (C.P. Monroe

Cty., Jan. 28, 2014).    Finally, the York County Court of Common Pleas

declared the same on November 4, 2013. See In Re J.B. et al., No. 726

JUV 2010 et al. (C.P. York Cty., Nov. 4, 2013). In light of these events, the

juvenile court in this case issued a supplemental Rule 1925(a) opinion on

January 28, 2014. However, the court reasserted its view that D.D. was not

entitled to relief, because he failed to preserve the issue properly. J.C.O.,

1/28/2014, at 5-6.

      Presently, D.D. raises the following three issues:

      1. Did the court abuse its discretion in not allowing the
         testimony about the complaining witness’ prior false
         accusations of the same conduct against others?

      2. Did [D.D.’s] adjudication counsel timely raise the issue of the
         constitutionality of SORNA under the circumstances?

      3. Should this matter be remanded to allow the lower court to
         apply its ruling that SORNA is not constitutional as it applies
         to juveniles, to this juvenile as well, where the only reason
         same has not already occurred was the existence of the
         pendency of this appeal?

Brief for D.D. at 7 (some punctuation and capitalization modified).


                                     -5-
J-A25024-14



      However, we first must address D.D.’s request to remand this case to

permit the juvenile court to address his constitutional challenge to SORNA,

and presumably to align D.D. with those similarly situated juveniles who

received relief on the issue in Monroe and York Counties. Shortly after this

Court reinstated D.D.’s appeal, D.D. filed an application with this Court for

remand.    We denied the motion without prejudice to renew the request

before this panel. D.D. has done so. See Brief for D.D. at 6.

      As noted, D.D. did not file a post-dispositional motion challenging the

constitutionality of SORNA as it applies to juveniles. Rather, D.D. raised the

issue for the first time in his Rule 1925(b) concise statement, which typically

would result in waiver of an issue. See Pa.R.A.P. 302(a). The juvenile court

considered the challenge to be waived because D.D. “did not raise the issue

by optional post disposition motion pursuant to Pa.R.J.C.P. 620 or seek to

file it by raising a motion for nunc pro tunc relief pursuant to Pa.R.J.C.P.

622.” J.C.O., 4/8/2013, at 3. However, as we explained in In Re K.A.T.,

69 A.3d 691 (Pa. Super. 2013), a juvenile cannot be sanctioned for failure to

file post-dispositional motions because they are optional. Id. at 698 (citing

In re D.S., 39 A.3d 968, 973 (Pa. 2012)).         In K.A.T., we held that a

juvenile does not waive a claim of ineffective assistance of counsel by raising

it for the first time in a Rule 1925(b) statement. K.A.T., 69 A.3d at 698-99.

Although the issues in K.A.T. and the instant case differ slightly, we believe

that, because they arise in a similar procedural context, they are sufficiently




                                     -6-
J-A25024-14



similar to compel the same conclusion.       The relevant analysis in K.A.T.

bears repeating here in full:

      [W]e also must consider our principles of preservation and
      waiver. Instantly, Appellant did not preserve his ineffective
      assistance of counsel claims in the trial court, nor did he
      preserve them by filing a Pa.R.J.C.P. 620 post-dispositional
      motion. Rather, Appellant raised these claims for the first time
      during this appeal. Facially, this practice would run afoul of our
      well-settled, mandatory preservation principles. See Pa.R.A.P.
      302(a) (issues not raised by an appellant in the lower court are
      waived and cannot be raised for the first time on appeal).
      Typically, our preservation requirements apply to juvenile
      proceedings. See In re R.N., 951 A.2d 363, 371 (Pa. Super.
      2008) (citing In Interest of DelSignore, 375 A.2d 803, 805-06
      (Pa. Super. 1977) (“In juvenile proceedings, appellants must
      preserve issues on appeal by raising them in the trial court;
      otherwise, they are waived.”)).

      However, it long has been the case that juveniles are permitted
      to raise ineffectiveness claims for the first time in a Pa.R.A.P.
      1925(b) statement, without otherwise preserving those issues
      first before the trial court. In re A.J., 829 A.2d 312, 315 n. 3
      (Pa. Super. 2003). Our Supreme Court’s recent decision in In
      re D.S., 39 A.3d 968 (Pa. 2012), confirms our belief that this
      entrenched principle remains in effect, despite our general
      waiver rules. In D.S., the Supreme Court was confronted with a
      challenge to the sufficiency of the evidence claim in a juvenile
      case. The Commonwealth contended that the issue was waived
      pursuant to Pa.R.A.P. 302(a), as the juvenile had not presented
      the claim to the trial court in the first instance. D.S., 39 A.3d at
      972.      We discussed the D.S. Court’s rejection of the
      Commonwealth’s waiver argument very recently in In re J.B.,
      69 A.3d 268 (Pa. Super. 2013):

         Our Supreme Court disagreed [with the Commonwealth’s
         argument] for three reasons. First, because Pa.R.J.C.P.
         620 makes the filing of post-adjudication motions optional,
         “the failure to raise issues in such a motion may not be
         sanctioned.” D.S., 39 A.3d at 973. Second, unlike adult
         defendants in criminal proceedings, juvenile defendants
         cannot seek recourse under the Post–Conviction Relief Act,
         42 Pa.C.S. §§ 9541–46 (“PCRA”), because the PCRA does

                                     -7-
J-A25024-14


         not apply to juvenile proceedings.           See 42 Pa.C.S.
         § 9543(a)(1) (petitioner must be convicted of a crime).
         For this reason, a finding of waiver for failure to preserve a
         sufficiency claim in the juvenile court would be a harsher
         result than for a similarly situated adult criminal
         defendant. D.S., 39 A.3d at 973. Third, the juvenile court
         may provide its analysis of the sufficiency challenge in its
         Pa.R.A.P. 1925(a) opinion, and thus there is no
         impediment to an appellate court’s review of a sufficiency
         claim in the first instance. Id.

      J.B., 69 A.3d at 275–76 (citations modified).

      The same reasoning that compelled the Supreme Court’s
      decision in D.S. must be applied to ineffective assistance of
      counsel issues. Because the PCRA is not available to juveniles,
      and because no juvenile counterpart exists, ineffective
      assistance of counsel claims bear no material distinction from
      the sufficiency claim discussed by our Supreme Court in D.S.
      The only available mechanism to raise ineffective assistance of
      counsel claims is Pa.R.J.C.P. 620. However, the Supreme Court
      made clear that an appellant cannot be sanctioned for failing to
      raise these claims in a Pa.R.J.C.P. 620 motion, because such a
      motion is, by the express terms of the rule, optional. D.S., 39
A.3d at 973. If we were to apply our waiver principles to
      ineffective assistance of counsel claims, the juvenile would not
      have the benefit of the PCRA, or any other meaningful collateral
      mechanism, either to raise those claims for the first time or to
      seek a remedy for failing to properly preserve them in the first
      instance.

K.A.T., 69 A.3d at 698-99 (citations modified).

      We do not seek to apply K.A.T. to all cases in which an issue is raised

for the first time in a Rule 1925(b) statement. However, under the unique

circumstances of this case, we believe that D.D.’s constitutional challenge is

sufficiently similar to an ineffective assistance of counsel claim so as to fall

within the parameters of K.A.T.        Like ineffective assistance of counsel

claims, the constitutional challenge presented herein could have first been


                                     -8-
J-A25024-14



raised in a post-dispositional motion. However, because the rule is optional,

D.D. cannot be sanctioned for failing to raise the issue in such a motion.

Moreover, the issue is unlike most trial issues, and more akin to an

ineffective assistance of counsel issue, because it could not in this case be

raised before or during the adjudication hearing.       Indeed, SORNA did not

take effect until December 20, 2012, see Commonwealth v. Sampolski,

89 A.3d 1287, 1288 (Pa. Super. 2014), after D.D.’s adjudication of

delinquency. Like ineffective assistance of counsel claims, D.D. could have

raised the issue at the dispositional hearing or in an optional post-

dispositional motion. However, the failure to do so clearly does not merit a

finding of waiver under the circumstances of this case and pursuant to

K.A.T.

      Additionally, as is the case with ineffective assistance of counsel

claims, if the issue were to be deemed waived, D.D. would have no recourse

because the PCRA is inapplicable to juveniles.       Thus, in this instance, and

again like the situation in K.A.T., if D.D. was precluded from pursuing the

issue in this appeal, he would suffer more severely than an adult would in

the   adult   criminal   justice   system,   a   consequence   that   clearly   was

disapproved of by our Supreme Court in D.S.          This consequence becomes

even more damaging to D.D. when we consider the fact that no less than six

other similarly situated juveniles have received some form of relief in the

Court of Common Pleas of Monroe County, although neither this Court nor

the Pennsylvania Supreme Court have ruled definitively upon the issue.

                                        -9-
J-A25024-14



     For these reasons, under the unique circumstances of this case, we

grant D.D.’s motion to remand this case to raise for consideration his

challenge to the constitutionality of SORNA, and for the juvenile court to

consider the issue on the merits.

     Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2014




                                    - 10 -